Citation Nr: 1717099	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 13, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to May 1969.  He received the Combat Infantry Badge and a Purple Heart in recognition of his combat service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2013, the Board, among other things, remanded this claim for further development.  Following the Board's remand, the RO increased the rating to 70 percent effective July 13, 2012.  Nevertheless, the Veteran's claim for a higher rating remains on appeal, as he is not in receipt of the highest possible rating throughout the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).


FINDINGS OF FACT

1.   Prior to July 13, 2012, the evidence is at least in equipoise as to whether the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms that more closely approximate the 70 percent rating criteria under 38 C.F.R. § 4.130.  

2.  The Veteran's PTSD has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1. Prior to July 13, 2012, the criteria for a disability rating of 70 percent for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

 2. The criteria for an evaluation in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that no further notice is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has contended otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Moreover, this issue was remanded by the Board for additional development in December 2013.  See Vazquez-Flores v. Peake, 22 Vet.App. 37, 46 (2008) (holding that "the Court should consider whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim . . . served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial"), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records and VA examination reports.  The Veteran was most recently afforded a VA examination in April 2016.  This examination report, in conjunction with the additional evidence of record is sufficient to rate the Veteran's claim.   

The Board also notes that actions requested in the December 2013 remand have been undertaken.  More specifically, additional VA medical records and the Veteran's Social Security Administration (SSA) records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130 .  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration." Vazquez-Claudio, 713 F.3d at 118.  "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id.  

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While not determinative, a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

Turning to the evidence, the Veteran was admitted to a 7 week residential PTSD program between January 25, 2010 and March 12, 2010.  Upon admission, the Veteran was assigned a GAF score of 51.  See March 11, 2010 VA Treatment Record.  Upon discharge, it was noted that his PTSD was in remission and his GAF score was 60.  Id.  At that time, the Veteran had mood swings, feeling good some days and depressed some days.  Sleeping was overall okay, although the Veteran indicated awakening and experiencing nightmares once to twice a week.  The Veteran reported a lot of anxiety, to include sweating and getting excited regularly.  He indicated getting panicky in crowds, to include at shopping malls.  VA treatment records dated in March 2010 indicated symptoms including depressed mood, anhedonia, decreased appetite, insomnia, psychomotor agitation, loss of energy and thoughts of death without suicidal ideation, plan or intent.

In a May 2010 statement from his private doctor, Dr. C.R., it was indicated the Veteran's agoraphobia was getting worse and he was more confused.  He was continuing to experience ongoing depression along with memory loss, impaired judgment, impaired abstract thinking and disturbances of motivation and mood.  She indicated he could not work nor maintain social relationships.  Also in May 2010, the Veteran's wife submitted a statement in support of his claim.  She indicated he was irritable and anxious and that he asked her to remember things for him.  She stated he had nightmares and problems with "social involvements."  She stated he was confused all the time and just wanted to be alone.

In October 2010, the Veteran underwent a VA examination.  The Veteran reported nightmares a few times a week. He indicated that small things made him irritable and angry and he did not want to be with people.  He stated that he avoided contact with people and stayed to himself most of the time at home.  He reported that loud noises made him nervous and that he sometimes experienced flashbacks 2 to 3 times per week.  He indicated having a depressed mood, poor energy and a lack of excitement to get up.    He denied suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  He claimed to have trouble with memory, although he was still able to drive and take care of his finances.  Upon examination, the Veteran's speech was normal in rate and volume.  His mood was depressed.  His affect was appropriate and he maintained good eye contact.  His thought process was organized without delusions.  He was alert and oriented.  His judgment and insight were noted to be fair.  A GAF score of 50 was assigned.

A June 2011 VA treatment record indicated that the Veteran continued to have nightmares once a week.  He reported having intrusive thoughts along with avoidant and hyper-arousal symptoms including exaggerated startle response, irritability, sleep disturbance, and difficulty concentrating.  He indicated having occasional transient suicidal ideation.  The Veteran made good eye contact and was cooperative.  He was normally animated and showed a full range of facial expression.  His mood was euthymic.  He was oriented to time, place and person and no psychotic behavior was noted.  His thought process was concrete, logical and goal-directed.  A GAF score of 70 was assigned.

In May 2012, the Veteran related having similar symptomatology and a GAF of 65 was assigned.  

In July 2012, the Veteran indicated he was thinking on a negative track and became argumentative and irritated.  He indicated not having interest in anything and that he had lost interest in his hobbies over the past 3 to 4 years.  His wife noted he had become more reclusive over the past 4 to 5 years.  He noted increased memory problems.  A GAF score of 51 was assigned.

In August 2012, the Veteran underwent a neuropsychological evaluation.  He reported that his memory was becoming poorer and that his reactions, reflexes and responses were not as quick as they were 3 years previously.  The Veteran indicated that his psychiatric problems were fairly stable and denied major symptoms, although he described his mood as irritable, isolative and easily depressed.  He rated his level of depression as 4/10 and his anxiety as 6/10.    He denied a history of or currently experiencing suicidal or homicidal ideation.  He described his energy level as very low and stated that he had very little motivation to be active or interact or engage in activities with others.  He reported feeling hypervigilant the majority of the time and not feeling as though the world was a safe place.  He also admitted to feeling paranoid, but denied feeling as though people were intentionally out to get him.  He denied experiencing auditory or visual hallucinations, but did report often seeing peripheral movements out of the corner of his eyes which may or may not have been a real person or object moving.  He indicated being able to complete his activities of daily living independently, but he often forgot to take his medications.  Upon examination, the Veteran's affect appeared to be generally euthymic but mildly blunted.  He was slow to respond to questions and often deferred to his wife for answers.  He was alert and oriented and his speech was fluent and intelligible.  His thought processes, while slow, were observed to be intact, logical and generally goal directed.  

In a November 2012 VA treatment record, the Veteran indicated that he was sleeping "pretty good."  His nightmares continued to occur one to two times per week.  He denied suicidal or homicidal ideation, although he indicated fleeting suicidal thoughts when depressed.   Upon examination, the Veteran's eye contact was good.  His speech was clear and fluent, with a little delay in answering and some problems finding the correct words with which to express himself.  A GAF score of 58 was assigned.

In October 2013, the Veteran sought follow up treatment for PTSD.  He indicated enjoying working around the house and playing the banjo.  He was alert and oriented in all spheres.   Speech was normal, affect full, mood neutral, thought content logical and goal directed.

In January 2014, the Veteran indicated increased trouble sleeping.  He was stressed and was not playing banjo or continuing to collect stamps or sports cards.  In April 2014, the Veteran reported nightmares two nights per week.  His behavior was appropriate and he was noted to be alert and oriented in all spheres.  In July 2014, the Veteran reported tossing and turning at night.  He indicated problems with sleep onset.  His behavior was appropriate with normal speech and full affect.  His mood was neutral and his thought content was logical and goal directed.  In August 2014, the Veteran sought treatment indicating that his main concern was not sleeping as well as he should.  He indicated getting 6 to 8 hours sleep total and that he kept busy around the house with chores.  He had no other PTSD related concerns and denied suicidal or homicidal ideation.  In addition, he denied hallucinations.  He rated his anxiety as 5/10 and his depression as 6/10.  Psychosis was denied.  In November 2014, the Veteran complained of poor sleep.  He was oriented in all spheres without psychosis.

In a January 2015 VA treatment record, the Veteran indicated poor sleep and an increase in nightmares.  He was alert and oriented in all spheres.  His speech was normal with no psychosis.  Insight and judgment were intact.  In April 2015, the Veteran sought follow up treatment accompanied by his wife.  He offered no complaints, but his wife indicated he had been more "mean."  Suicidal and homicidal ideation was denied.  In a September 2015 VA treatment record, it was indicated the Veteran had frequent nightmares, but was able to go back to sleep.  He denied suicidal or homicidal ideation and was noted to be alert and oriented in all spheres.  His speech was normal without psychosis.  His thought content was logical and goal-directed.  In December 2015, the Veteran indicated that he did not currently having thoughts of harming himself or anyone else and did not currently feel hopeless about his situation.  

In April 2016, the Veteran underwent another VA examination.  It was indicated he experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  His wife described him as increasingly reclusive, irritable, impatient and ruminative.  The Veteran indicated there was a narrow window of time where he could "hang in there and get through" a social function, including events exclusively for immediate family members.  He indicated becoming agitated and edgy and feeling compelled to get away.  He largely avoided crowds, traffic congestion or anywhere he had to interact with people.  The examiner noted symptoms of PTSD, to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, memory impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances and suicidal ideation, although the Veteran denied a plan.  Upon examination, it was noted the Veteran was alert and oriented to all spheres.  His speech was spontaneous and fluent.  His thought progression was logical, relevant and goal-directed; thought content was without suicidal ideation, homicidal ideation, or cognitive/perceptual distortions such as hallucinations or delusions.  His affect was flat and his mood was dysphoric.  His eye contact was fleeting, although he was cooperative.  

In a March 2016 VA treatment record, it was noted the Veteran was accompanied by his wife who complained he appeared to be very lethargic and not interested in doing anything.  Adjustment of medication was discussed.  He denied suicidal and homicidal ideation. He was alert and oriented to all spheres.  His speech was normal.  Thought content was logical and goal directed.  No psychosis was noted and his insight and judgment were noted to be intact.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to a 70 percent disability rating for the period on appeal.  In that regard, the Board finds that the evidence of record more closely approximates the criteria for a 70 percent rating, with the associated effects of the Veteran's disability more closely approximating deficiencies in most areas referenced by the rating code.  This evidence includes the GAF score of 50 found on examination in October 2010, which indicates serious symptomatology, as well as Dr. C.R.'s May 2010 opinion.    

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a 70 percent disability rating for the Veteran's service-connected  PTSD is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

However, the Board finds that a 100 percent disability rating is not warranted at any point during the appeal period because total occupational and social impairment is not shown.  In that regard, although the Board found in the December 2013 remand that the October 2010 VA examiner's opinion is clear that the Veteran's PTSD renders him unemployable, the Board nevertheless finds that the evidence of record does not reflect total social impairment.  Moreover, the symptoms of record do not more closely approximate the symptoms of the 100 percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran had appropriate thought content, normal speech, and no evidence of a thought disorder.  He was alert and oriented and no hallucinations, delusions, or inappropriate behavior were noted.  The Veteran denied homicidal ideation and suicidal ideation was fleeting (as opposed to persistent) and without a plan. Memory loss for names of close relatives, own occupation, or own name was not present.  Likewise, grossly inappropriate behavior as contemplated in the higher 100 percent rating was not reported or found at any examination or in any treatment record.  The Veteran denied and did not present any signs of psychotic thought content/process problems.  Based on the foregoing, the Board finds that a higher 100 percent rating is not warranted at any time for service-connected PTSD.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply. See 38 U.S.C. A . § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Prior to July 13, 2012, a disability rating of 70 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 70 percent for PTSD is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


